DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims, arguments/remarks, and terminal disclaimer filed 2/25/2022 in response to office action (non-final rejection) mailed 12/17/2021.
Claims 1-20 were previously pending. With Applicant’s filing of 2/25/2022 Claim 6 is amended and Claims 1-5 and 7-20 are as previous presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,647,103 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Claims 6-10 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these claims are withdrawn.
Claims 1-4 and 11-20 were previously rejected on the ground of nonstatutory double patenting. In light of Applicant’s filing of the terminal disclaimer, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for printing an initial printed layer in each of the cavities, wherein the initial printed layer only partially fills one or more of the cavities; curing the initial printed layer; detecting a second depth of each of the one or more partially-filled cavities; and printing a final printed layer, wherein after printing the final printed layer, each of the cavities is completely filled, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-5 are allowable as depending from an allowable base claim.
Independent Claim 6 is allowable because the recited limitations for printing an initial printed layer, wherein the initial printed layer completely fills at least one of the cavities and only partially fills at least one other of the cavities; curing the initial printed layer; detecting a second depth of each of the at least one partially-filled cavities; and printing a final printed layer, wherein after printing the final printed layer, each of the cavities is completely filled, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 7-10 are allowable as depending from an allowable base claim.
Independent Claim 11 is allowable because the recited limitations for a control system configured to generate an adjusted image file having a first adjusted thickness, wherein the first adjusted thickness is less than the first depth of one or more cavities, and print a base layer directly onto the base using the adjusted image file, wherein the base layer at least partially fills each cavity but does not completely fill the one or more cavities, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 12-20 are allowable as depending from an allowable base claim.
A close prior art reference Tsumuraya et al. (US 2018/0071987A1, here made of record) discloses a method and apparatus for manufacturing a three dimensional shaped object, the apparatus comprising an additive manufacturing unit, an inspecting unit, and a control device. In operation, a material layer flattened equal to a predetermined thickness is applied to the stage. Next, radiation is scanned onto the layer according to design information received as 3D image file of the structure to be formed, forming a single solidified layer of the 3D object (base), to a predetermined thickness. Next, the solidified layer is inspected by the inspecting unit, the resultant data analyzed, and a decision process followed. An analysis unit compares the data outputted from the inspecting unit with the design Tsumuraya et al. does not disclose the initial print layer only partially fills one or more of the cavities, detecting a depth of the partially-filled cavities, and does not disclose forming both an initial print layer followed by a final printed layer wherein after printing the final printed layer each of the cavities is completely filled and the final printed layer is substantially flat. Furthermore, Tsumuraya et al. does not disclose a control system configured to generate an adjusted image file having a first adjusted thickness wherein the first adjusted thickness is less than the first depth of one or more cavities, and configured to print a base layer directly onto the base using the adjusted image file, wherein the base layer only partially fills the one or more cavities.
A close prior art reference Potter (US 2015/0336331A1, here made of record) discloses methods and apparatus for producing and assessing at least part of an object (base) received on a platform. The base received has a damaged portion which is removed by machining or cutting, leaving a void. The void is filled in by printing a first test structure remote from the void, then printing multiple layers in the void, then printing a second test structure onto the first, then printing additional multiple layers in the void, then printing a third test structure onto the second. The test structures are analyzed by non-destructive testing and if no defect is found in the test structures the filled-in void is presumed to also be defect free. Potter does not disclose the claim limitations recited above. 
A search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743